Exhibit 10.1
PURCHASE AND SALE AGREEMENT
by and among
LIFE TIME FITNESS, INC. and
LTF REAL ESTATE COMPANY, INC.,
jointly and severally, as Seller,

and
SENIOR HOUSING PROPERTIES TRUST,
as Purchaser
 
August 21, 2008

 



--------------------------------------------------------------------------------



 



                  SECTION 1. DEFINITIONS     2  
 
               
 
  1.1   Agreement     2  
 
  1.2   Assets     2  
 
  1.3   Business Day     2  
 
  1.4   Closing     3  
 
  1.5   Closing Date     3  
 
  1.6   Documents     3  
 
  1.7   FF&E     3  
 
  1.8   Guarantor     3  
 
  1.9   Guaranty     3  
 
  1.10   Improvements     3  
 
  1.11   Intangible Property     3  
 
  1.12   Lease     4  
 
  1.13   Permitted Encumbrances     4  
 
  1.14   Properties     4  
 
  1.15   Purchase Price     4  
 
  1.16   Purchaser     4  
 
  1.17   Real Property     4  
 
  1.18   SEC     4  
 
  1.19   Seller     4  
 
  1.20   Seller’s Personal Property     4  
 
  1.21   Surveys     5  
 
  1.22   Tenant     5  
 
  1.23   Title Commitments     5  
 
  1.24   Title Company     5  
 
  1.25   Title Policies     5  
 
                SECTION 2. PURCHASE AND SALE; CLOSING     5  
 
               
 
  2.1   Purchase and Sale     5  
 
  2.2   Closing     5  
 
  2.3   Purchase Price     6  
 
                SECTION 3. TITLE, DILIGENCE MATERIALS, ETC.     6  
 
               
 
  3.1   Title and Survey Matters     6  
 
  3.2   Other Diligence Materials     6  
 
                SECTION 4. CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE     6  
 
               
 
  4.1   Closing Documents     7  
 
  4.2   Title Policies and Surveys     8  
 
  4.3   Opinion of Counsel     8  
 
                SECTION 5. CONDITIONS TO SELLER’S OBLIGATION TO CLOSE     8  

-x-



--------------------------------------------------------------------------------



 



                 
 
  5.1   Purchase Price     8  
 
  5.2   Closing Documents     8  
 
                SECTION 6. REPRESENTATIONS AND WARRANTIES OF SELLER     8  
 
               
 
  6.1   Status and Authority of the Seller     8  
 
  6.2   Action of the Seller     9  
 
  6.3   No Violations of Agreements     9  
 
  6.4   Litigation     9  
 
  6.5   Existing Leases, Occupancy Agreements, Etc.     9  
 
  6.6   Utilities, Etc.     9  
 
  6.7   Compliance With Law     10  
 
  6.8   Not A Foreign Person     10  
 
  6.9   Hazardous Substances     10  
 
  6.10   Insurance     11  
 
  6.11   Financial Statements, Etc.     11  
 
  6.12   Disclosure     11  
 
                SECTION 7. REPRESENTATIONS AND WARRANTIES OF PURCHASER     12  
 
               
 
  7.1   Status and Authority of the Purchaser     12  
 
  7.2   Action of the Purchaser     12  
 
  7.3   No Violations of Agreements     12  
 
  7.4   Litigation     12  
 
                SECTION 8. APPORTIONMENTS     13  
 
               
 
  8.1   Real Property Apportionments     13  
 
  8.2   Closing Costs     13  
 
  8.3   Survival     13  
 
                SECTION 9. MISCELLANEOUS     13  
 
               
 
  9.1   Agreement to Indemnify     13  
 
  9.2   Publicity     14  
 
  9.3   Notices     14  
 
  9.4   Waivers, Etc.     15  
 
  9.5   Assignment; Successors and Assigns     16  
 
  9.6   Severability     16  
 
  9.7   Counterparts, Etc.     16  
 
  9.8   Governing Law     16  
 
  9.9   Waiver of Right to Trial by Jury     17  
 
  9.10   Performance on Business Days     17  
 
  9.11   Attorneys’ Fees     17  
 
  9.12   Section and Other Headings     17  
 
  9.13   Time of Essence     17  
 
  9.14   Nonliability of Trustees     18  

-xi-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT is made as of August 21, 2008, by and
among LIFE TIME FITNESS INC., a Minnesota corporation (“Life Time”), LTF REAL
ESTATE COMPANY, INC. (the “Tenant”, and jointly and severally with Life Time,
the “Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (the “Purchaser”).
WITNESSETH:
     WHEREAS, the Seller is the owner of the Properties (all capitalized terms
used and not otherwise defined herein having the meanings ascribed to such terms
in Section 1); and
     WHEREAS, the Purchaser desires to purchase the Properties, as more fully
set forth below; and
     WHEREAS, the Seller is willing to sell all of the Properties to the
Purchaser, subject to and upon the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the Seller and the Purchaser
hereby agree as follows:
SECTION 1. DEFINITIONS
     Capitalized terms used in this Agreement shall have the meanings set forth
below or in the Section of this Agreement referred to below:
     1.1 “Agreement” shall mean this Purchase and Sale Agreement, together with
Exhibits A through C attached hereto, as it and they may be amended from time to
time as herein provided.
     1.2 “Assets” shall mean, with respect to any Property, collectively, all of
the Real Property, the Improvements, the FF&E, the Documents and the Intangible
Property owned by the Seller in connection with or relating to such Property.
     1.3 “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.

-2-



--------------------------------------------------------------------------------



 



     1.4 “Closing” shall have the meaning given such term in Section 2.2.
     1.5 “Closing Date” shall have the meaning given such term in Section 2.2.
     1.6 “Documents” shall mean, with respect to any Property (as opposed to the
business conducted at the Properties), all handbooks, documents and other
instruments relating to the maintenance, management or operation of such
Property, but specifically excluding all items included within the category of
the Seller’s Personal Property or relating to Seller’s Personal Property.
     1.7 “FF&E” shall mean, with respect to any Property, all appliances,
machinery, devices, fixtures, appurtenances, equipment, furnishings and articles
of tangible personal property of every kind and nature whatsoever (other than
motor vehicles) owned by the Seller and located in or at, or used in connection
with the ownership, operation or maintenance of such Property (as opposed to the
business from time to time conducted at such Property) ,but specifically
excluding all items included within the category of the Seller’s Personal
Property.
     1.8 “Guarantor” shall have the meaning given such term in the Lease.
     1.9 “Guaranty” shall have the meaning given such term in the Lease.
     1.10 “Improvements” shall mean all buildings, fixtures, walls (other than
demountable walls and partitions), fences, landscaping and other structures and
other improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Real Property.
     1.11 “Intangible Property” shall mean, with respect to any Property, all
transferable or assignable permits, certificates of occupancy, operating
permits, sign permits, development rights and approvals, certificates, licenses,
warranties and guarantees (including, without limitation, contractual warranties
and guaranties), and all other transferable intangible property, miscellaneous
rights, benefits and privileges of any kind or character with respect to such
Property, but specifically excluding all items included within the category of
the Seller’s Personal Property.

-3-



--------------------------------------------------------------------------------



 



     1.12 “Lease” shall mean that certain Lease Agreement, of even date
herewith, by and between the Purchaser, as landlord, and Tenant, as tenant.
     1.13 “Permitted Encumbrances” shall mean, with respect to any Property,
(a) liens for taxes, assessments and governmental charges with respect to such
Property not yet due and payable or due and payable but not yet delinquent;
(b) the exceptions to title appearing in the Title Policy with respect to such
Property; and (c) all matters shown on the Survey with respect to such Property.
     1.14 “Properties” shall mean, collectively, all of the Assets relating to
the properties identified on Exhibit A, the legal descriptions of which are set
forth in Exhibits B-1 through B-4.
     1.15 “Purchase Price” shall mean the sum of One Hundred Million Dollars
($100,000,000), subject to adjustment pursuant to Section 8.
     1.16 “Purchaser” shall have the meaning given such term in the first
paragraph of this Agreement.
     1.17 “Real Property” shall mean, with respect to any Property, the real
property described in the applicable Exhibit B-1 through B-4, together with all
easements, rights of way, privileges, licenses and appurtenances which the
Seller may own with respect thereto.
     1.18 “SEC” shall mean the Securities and Exchange Commission.
     1.19 “Seller” shall have the meaning given such term in the first paragraph
of this Agreement.
     1.20 “Seller’s Personal Property” shall mean (a) all items of personal
property, equipment and trade fixtures (so long as the same are not necessary
for the operation of the Improvements and the Properties as opposed to the
business from time to time conducted at the Properties) located in or on the
Properties, and whether or however attached to the Improvements, at any time
that are necessary or incidental to the business from time to time conducted at
the Properties, including, without limitation, exercise/fitness equipment,
kitchen equipment and furnishings, work stations, portable or movable
partitions, receptionist desks, computer installations (including computers,
computer hardware, raised flooring designated solely for the computer system,
freestanding supplemental air conditioning or cooling systems therefor),
communications systems and equipment, financial services equipment (such as
ATM’s), credenzas, safes, bulletin boards,

-4-



--------------------------------------------------------------------------------



 



book shelves and file cabinets; (b) all furniture, inventory, machinery (so long
as the same are not necessary for the operation of the Improvements and the
Properties as opposed to the business from time to time conducted at the
Properties), racking, shelving, and other personal property; (c) all personal
property, equipment or trade fixtures which is either not owned by the
Purchaser, the Seller or any of their respective Affiliated Persons (as such
term is defined in the Lease), or is on consignment to the Seller or any of its
Affiliated Persons, including any personal property owned by the Seller’s
employees or invitees (other than Affiliated Persons of the Seller); (d) all
signs and other forms of business identification; (e) all operating and other
permits, licenses and approvals, warranties, guaranties indemnities and similar
rights (so long as the same are not necessary for the operation of the
Improvements and the Properties as opposed to the business from time to time
conducted at the Properties), and (f) all other items of personal property (so
long as the same are not necessary for the operation of the Improvements and the
Properties as opposed to the business from time to time conducted at the
Properties).
     1.21 “Surveys” shall have the meaning given such term in Section 3.1.
     1.22 “Tenant” shall have the meaning given such term in the first paragraph
of this Agreement and shall mean the tenant under the Lease.
     1.23 “Title Commitments” shall have the meaning given such term in Section
3.1.
     1.24 “Title Company” shall mean First American Title Insurance Company,
whose office is located at 1900 Midwest Plaza, Minneapolis, Minnesota 55402.
     1.25 “Title Policies” shall have the meaning given such term in
Section 4.2.
SECTION 2. PURCHASE AND SALE; CLOSING
     2.1 Purchase and Sale. In consideration of the mutual covenants herein
contained, the Purchaser hereby agrees to purchase from the Seller, and the
Seller hereby agrees to sell, all of the Seller’s right, title and interest in
and to the Properties for the Purchase Price, subject to and in accordance with
the terms and conditions of this Agreement.
     2.2 Closing. The purchase and sale of the Properties shall be consummated
at a closing (the “Closing”) to be held at the offices of Sullivan & Worcester
LLP, One Post Office Square, Boston, Massachusetts 02109 (or through the offices
of an escrow agent reasonably satisfactory to the parties without requiring

-5-



--------------------------------------------------------------------------------



 



the physical presence of the Purchaser or the Seller at the Closing), or at such
other location as the Seller and the Purchaser may agree, at 10:00 a.m., local
time, on the date (the “Closing Date”) that is the later to occur of (a) [July
___, 2008] and (b) the date as of which all conditions precedent to the Closing
herein set forth have either been satisfied or waived by the party in whose
favor such conditions run.
     2.3 Purchase Price. The Purchase Price, subject to adjustment as provided
in Article 8, shall be paid by the Purchaser to or at the direction of the
Seller at the Closing, in immediately available federal funds by wire transfer
to an account or accounts to be designated by the Seller.
SECTION 3. TITLE, DILIGENCE MATERIALS, ETC.
     3.1 Title and Survey Matters.
     (a) Prior to the execution of this Agreement, the Seller shall have
delivered, or cause to have been delivered, to the Purchaser a preliminary title
commitment, having an effective date within thirty (30) days of this Agreement,
for an ALTA extended owner’s policy of title insurance with respect to each of
the Properties, together with complete and legible copies of all instruments and
documents referred to as exceptions to title (collectively, the “Title
Commitments”).
     (b) Prior to the execution of this Agreement, the Seller shall have
arranged for the preparation of an ALTA survey with respect to each of the
Properties (collectively, the “Surveys”), by a licensed surveyor in the
jurisdiction in which each such Property is located, which (i) contains an
accurate legal description of such Property, (ii) shows the exact location,
dimension and description (including applicable recording information) of all
utilities, easements, encroachments and other physical matters affecting such
Property, the number of striped parking spaces located thereon and all
applicable building set-back lines, (iii) states whether such Property is
located within a 100-year flood plain and (iv) includes a certification in the
form attached hereto as Exhibit C or as modified with the consent of the
Purchaser.
     3.2 Other Diligence Materials. The Seller shall have provided the Purchaser
and its representatives with copies, as are in the possession or control of the
Seller, of other diligence materials pertaining to the Properties as reasonably
requested by the Purchaser.
SECTION 4. CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE
     The obligation of the Purchaser to acquire each of the Properties on the
Closing Date shall be subject to the

-6-



--------------------------------------------------------------------------------



 



satisfaction of the following conditions precedent on and as of such Closing
Date:
     4.1 Closing Documents. The Seller shall have delivered to the Purchaser:
     (a) A good and sufficient limited or special warranty deed with covenants
against grantor’s acts, or its local equivalent, in proper statutory form for
recording, duly executed and acknowledged by the Seller, conveying good and
marketable title to each of the Properties, free from all liens and encumbrances
other than the Permitted Encumbrances;
     (b) An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest, if any, in, to and under all licenses,
permits and agreements affecting the Properties (as opposed to the business from
time to time conducted at the Properties, all to the extent transferable, and
excluding any leases, permits and agreements which are necessary to remain with
Seller during the term of the Lease to operate the Properties;
     (c) One or more bill(s) of sale and assignment agreement(s), in form and
substance reasonably satisfactory to the Seller and the Purchaser, with respect
to all of the FF&E, the Documents and Intangible Property;
     (d) To the extent the same are in the Seller’s possession or control,
original, fully executed copies of all FF&E, Documents and Intangible Property;
     (e) An affidavit as of the Closing Date, in respect of Section 1445 of the
Internal Revenue Code of 1986, as amended, sufficient to provide one exemption
under subdivision (b) thereof for the Seller;
     (f) The Lease, the LTF Guaranty (as such term is defined in the Lease), and
all other documents and instruments required to be delivered pursuant to the
Lease, duly executed and acknowledged by the Tenant and/or other applicable
party thereto;
     (g) Certified copies of all charter documents, applicable corporate
resolutions and certificates of incumbency with respect to the Seller, the
Tenant and the Guarantor; and
     (h) Such other conveyance documents, certificates, deeds, affidavits and
other instruments as the Purchaser or the Title Company may reasonably require
to effectuate the transactions contemplated by this Agreement, including,
without limitation,

-7-



--------------------------------------------------------------------------------



 



parties in possession and mechanics’ lien affidavits and gap indemnities.
     4.2 Title Policies and Surveys. (a) The Title Company shall be prepared,
subject only to payment of the applicable premium and endorsement fees and
delivery of all conveyance documents in recordable form, to issue a title
insurance policy (collectively, the “Title Policies”) to the Purchaser with
respect to each of the Properties, in form and substance satisfactory to the
Purchaser, together with such affirmative coverages as the Purchaser may
reasonably require.
     (b) The Purchaser shall have received a Survey with respect to each of the
Properties, such Survey to be consistent with the requirements of Section 3.1.
     4.3 Opinion of Counsel. The Purchaser shall have received a written opinion
from counsel to the Seller, which counsel shall be reasonably acceptable to the
Purchaser, in form and substance reasonably satisfactory to the Purchaser,
regarding the organization and authority of the Seller, Tenant, and each
Guarantor.
SECTION 5. CONDITIONS TO SELLER’S OBLIGATION TO CLOSE
     The obligation of the Seller to convey the Properties on the Closing Date
to the Purchaser is subject to the satisfaction of the following conditions
precedent on and as of the Closing Date:
     5.1 Purchase Price. The Purchaser shall have delivered to the Seller the
Purchase Price as provided in Section 2.3.
     5.2 Closing Documents. The Purchaser shall have delivered to the Seller:
     (a) Duly executed and acknowledged counterparts of the documents described
in Section 4.1, where applicable; and
     (b) Certified copies of all charter documents, applicable resolutions and
certificates of incumbency with respect to the Purchaser.
SECTION 6. REPRESENTATIONS AND WARRANTIES OF SELLER
     To induce the Purchaser to enter into this Agreement, the Seller, with
respect to all Properties, represents and warrants to the Purchaser as follows:
     6.1 Status and Authority of the Seller. The Seller is a corporation duly
organized, validly existing and in good

-8-



--------------------------------------------------------------------------------



 



standing under the laws of its state of incorporation or formation, and has all
requisite power and authority under the laws of such state and its respective
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. It has duly qualified to
transact business in each jurisdiction in which the nature of the business
conducted by it requires such qualification, except where failure to do so could
not reasonably be expected to have a material adverse effect.
     6.2 Action of the Seller. The Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by it on or prior to
the Closing Date, such document shall constitute its valid and binding
obligation and agreement, enforceable against the Seller in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
     6.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon any of the Properties pursuant to the terms of
any indenture, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which it is bound.
     6.4 Litigation. To the Seller’s knowledge, it has not received any written
notice of and, to its knowledge, no action or proceeding is pending or
threatened and no investigation looking toward such an action or proceeding has
begun, which (a) questions the validity of this Agreement or any action taken or
to be taken pursuant hereto, (b) will result in any material adverse change in
the business, operation, affairs or condition of any of the Properties, or (c)
will result in or subject any of the Properties to a material liability,
involves condemnation or eminent domain proceedings against any part of any of
the Properties.
     6.5 Existing Leases, Occupancy Agreements, Etc. The Seller has not entered
into any contract or agreement with respect to the occupancy of the Properties,
or any portion thereof, which will be binding on the Purchaser after the
Closing.
     6.6 Utilities, Etc. To the Seller’s knowledge, all utilities and services
necessary for the use and operation of

-9-



--------------------------------------------------------------------------------



 



the Properties (including, without limitation, road access, gas, water,
electricity and telephone) are available thereto. To the Seller’s knowledge, no
fact, condition or proceeding exists which would result in the termination or
impairment of the furnishing of such utilities to the Properties.
     6.7 Compliance With Law. The Seller has not received written notice that
(a) any of the Properties or the current use and operation thereof violate any
material federal, state, municipal and other governmental statutes, ordinances,
by-laws, rules, regulations or any other legal requirements, including, without
limitation, those relating to construction, occupancy, zoning, adequacy of
parking, environmental protection, occupational health and safety and fire
safety applicable thereto; and (b) there is not currently in effect any material
license, permit or other authorization necessary for the current use, occupancy
and operation of any of the Properties. The Seller has not received written
notice of any threatened request, application, proceeding, plan, study or effort
which would (x) materially adversely affect the present use or zoning of any of
the Properties, (y) jeopardize the status of any material license, permit or
other authorization necessary for the current use, occupancy or operation of any
of the Properties, or (z) modify or realign any adjacent street or highway in a
material and adverse way.
     6.8 Not A Foreign Person. The Seller is not a “foreign person” within the
meaning of Section 1445 of the United States Internal Revenue Code of 1986, as
amended, and the treasury regulations promulgated thereunder.
     6.9 Hazardous Substances.
     (a) Except as described in any environmental report delivered to the
Purchaser prior to the date of this Agreement, the Seller has not received
written notice that the Seller nor any tenant or other occupant or user of any
of the Properties, or any portion thereof, has stored or disposed of (or engaged
in the business of storing or disposing of) or has released or caused the
release of any hazardous waste, contaminants, oil, radioactive or other material
on, under or off of any of the Properties, or any portion thereof, the removal
of which is required or the maintenance of which is prohibited or penalized by
any applicable Federal, state or local statutes, laws, ordinances, rules or
regulations, and the Seller has not received written notice that any of the
Properties is contaminated with any such hazardous waste, contaminants, oil,
radioactive or other materials, except any such materials maintained in
accordance with applicable law.

-10-



--------------------------------------------------------------------------------



 



     (b) To the Seller’s knowledge Seller has all environmental and pollution
control equipment necessary for (i) compliance in all material respects with all
environmental laws, rules, regulations and ordinances, including the current and
prospective requirements thereof (including, without limitation, all applicable
environmental permits) and (ii) operation of the Properties as presently
conducted.
     (c) To the Seller’s knowledge, the Seller has not been named as a
potentially responsible party in connection with any off-site locations to which
any hazardous waste, contaminants, oil, radioactive or other material have been
sent by or on behalf of the Seller for disposal, storage, recycling, or
processing and none of the off-site locations where such waste and materials
have been stored, treated, recycled, disposed of or released, has been nominated
or identified as a facility that is subject to an existing or potential claim
under any environmental laws, rules, regulations or ordinances, or for violation
or revocation of any of its storage, transfer, recycling or disposal permits.
     6.10 Insurance. To the Seller’s knowledge, Seller has not received any
written notice from any insurance carrier of defects or inadequacies in any of
the Properties which, if uncorrected, would result in a termination of insurance
coverage or a material increase in the premiums charged therefor.
     6.11 Financial Statements, Etc. The financial statements, operating
statistics and other financial information previously delivered by the Seller to
the Purchaser fairly present the financial condition of the Seller, the Tenant
and the Properties in accordance with generally accepted accounting principles
consistently applied and there has been no material adverse change from the date
thereof through the date hereof.
     6.12 Disclosure. To the Seller’s knowledge, there is no fact or condition
which materially and adversely affects the business or condition of any of its
Properties which has not been set forth in this Agreement or in the other
documents, certificates or statements furnished to the Purchaser in connection
with the transactions contemplated hereby.
     As used herein, the words “knowledge”, “Seller’s knowledge”, “ to the best
of the Seller’s knowledge”, or a similar phrase shall refer only to the actual,
current knowledge, and not constructive or implied knowledge, of John Heller and
Eric Buss, provided that the foregoing individuals shall have no personal
liability in connection herewith. The representations and warranties made in
this Agreement by the Seller is made as of the date hereof and shall be deemed
remade by the Seller as of the Closing Date with the same force and

-11-



--------------------------------------------------------------------------------



 



effect as if made on, and as of, such date. All representations and warranties
made in this Agreement by the Seller shall survive the Closing.
SECTION 7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     To induce the Seller to enter in this Agreement, the Purchaser represents
and warrants to the Seller as follows:
     7.1 Status and Authority of the Purchaser. The Purchaser is a Maryland real
estate investment trust duly organized, validly existing and in good standing
under the laws of the State of Maryland, and has all requisite power and
authority under the laws of such state and under its charter documents to enter
into and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The Purchaser has duly qualified and is in
good standing as a trust or unincorporated business association in each
jurisdiction in which the nature of the business conducted by it requires such
qualification, except where the failure to do so could not reasonably be
expected to have a material adverse effect.
     7.2 Action of the Purchaser. The Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Purchaser on
or prior to the Closing Date such document shall constitute the valid and
binding obligation and agreement of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
     7.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.
     7.4 Litigation. No investigation, action or proceeding is pending and, to
the Purchaser’s knowledge, no action or proceeding is threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.

-12-



--------------------------------------------------------------------------------



 



     The representations and warranties made in this Agreement by the Purchaser
shall be continuing and shall be deemed remade by the Purchaser as of the
Closing Date with the same force and effect as if made on, and as of, such date.
The Purchaser’s liability with respect to all representations and warranties
made in this Agreement by the Purchaser shall survive the Closing.
SECTION 8. APPORTIONMENTS
     8.1 Real Property Apportionments. There shall be no apportionments of any
items of income or expense with respect to the Properties on the Closing Date,
it being acknowledged and agreed that the Seller or its affiliates shall be
responsible for the payment of all such items as the owner of the Properties
prior to the Closing Date and as the tenant under the Lease on and after the
Closing Date.
     8.2 Closing Costs. The Seller shall pay all of the costs and expenses of
closing and diligence in connection with the transactions contemplated hereby,
including, but not limited to (i) all recording, sales and transfer fees and
taxes, escrow fees, title insurance costs (including base premiums and costs for
endorsements), for the owner’s policies and survey costs, market studies and
appraisals, engineering studies and zoning reports, and (ii) all attorneys’ fees
and costs in connection with this transaction, including, but not limited to,
the Purchaser’s attorneys’ fees and expenses and local counsel fees and
expenses. The Seller shall in all events pay all such amounts, and reimburse the
Purchaser for any amounts incurred by the Purchaser on account thereof,
regardless of whether the Closing shall occur hereunder and, in connection
therewith, the Seller shall indemnify, defend and hold the Purchaser harmless
from and against any and all loss, cost, damage or expense in connection
therewith.
     8.3 Survival. The obligations of the parties under this Section 8 shall
survive the Closing or termination this Agreement.
SECTION 9. MISCELLANEOUS
     9.1 Agreement to Indemnify. Subject to any express provisions of this
Agreement to the contrary, the Seller shall indemnify and hold harmless the
Purchaser from and against any and all obligations, claims, losses, damages,
liabilities, and expenses (including, without limitation, reasonable attorneys’
and accountants’ fees and disbursements) arising out of (a) events, contractual
obligations, acts or omissions of the Seller that occurred in connection with
the ownership or operation of

-13-



--------------------------------------------------------------------------------



 



any Property prior to the Closing or (b) any damage to property of others or
injury to or death of any person or any claims for any debts or obligations
occurring on or about or in connection with any Property or any portion thereof
at any time or times prior to the Closing. The provisions of this Section 9.1
shall survive the Closing and the termination of this Agreement.
     9.2 Publicity. Except as required by law or SEC regulation, the Seller
shall not make any public statements or press releases with respect to this
Agreement and the transactions contemplated hereby without the Purchaser’s prior
written consent. Any use of the Purchaser’s name by the Seller, or the Seller’s
name by the Purchaser, shall require the prior written approval of the Purchaser
or Seller, as the case may be, which may be withheld in the Purchaser’s or
Seller’s, as the case may be, sole discretion.
     9.3 Notices. (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with written acknowledgment of receipt, or by mail
or Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).
     (b) All notices required or permitted to be sent hereunder shall be deemed
to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
     (c) All such notices shall be addressed,
     If to the Seller, to:
LTF Real Estate Company, Inc.
2902 Corporate Place
Chanhassen, Minnesota 55317
Attn: Mr. John Heller
[Telecopier No. (952) 947-0099]
Life Time Fitness, Inc.
2902 Corporate Place
Chanhassen, Minnesota 55317
Attn: Mr. Eric J. Buss

-14-



--------------------------------------------------------------------------------



 



[Telecopier No. (952) 947-0099]
     with a copy to:
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota, 55402
Attn: Scott Anderegg and Sandra Dobbles
[Telecopier No. (612) 766-1600]
If to the Purchaser, to:
Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn: Mr. David J. Hegarty
[Telecopier No. (617) 796-8349]
     with a copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn: Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]
     (d) By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.
     9.4 Waivers, Etc. Any waiver of any term or condition of this Agreement, or
of the breach of any covenant, representation or warranty contained herein, in
any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof. This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

-15-



--------------------------------------------------------------------------------



 



     9.5 Assignment; Successors and Assigns. This Agreement and all rights and
obligations hereunder shall not be assignable by any party without the written
consent of the other, except that (x) the Purchaser may assign this Agreement to
any one or more entities wholly owned, directly or indirectly, by the Purchaser;
provided, however, that, in the event this Agreement shall be assigned to any
one or more entities wholly owned, directly or indirectly, by the Purchaser, the
Purchaser named herein shall remain liable for the obligations of the
“Purchaser” hereunder. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.
     9.6 Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
     9.7 Counterparts, Etc. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.
     9.8 Governing Law. This Agreement shall be interpreted, construed, applied
and enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where this Agreement
is executed or delivered; or (ii) where any

-16-



--------------------------------------------------------------------------------



 



payment or other performance required by this Agreement is made or required to
be made; or (iii) where any breach of any provision of this Agreement occurs, or
any cause of action otherwise accrues; or (iv) where any action or other
proceeding is instituted or pending; or (v) the nationality, citizenship,
domicile, principal place of business, or jurisdiction of organization or
domestication of any party; or (vi) whether the laws of the forum jurisdiction
otherwise would apply the laws of a jurisdiction other than Massachusetts; or
(vii) any combination of the foregoing.
     To the maximum extent permitted by applicable law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement shall be brought and prosecuted in such court or courts located in The
Commonwealth of Massachusetts as is provided by law; and the parties consent to
the jurisdiction of said court or courts located in the State of Delaware and to
service of process by registered mail, return receipt requested, or by any other
manner provided by law.
     9.9 Waiver of Right to Trial by Jury. Each party hereto hereby irrevocably
and unconditionally waives all right to trial by jury in any action, suit,
proceeding, or counterclaim that relates to or arises out of this Agreement or
the acts or failure to act of or by any other party in the enforcement of any of
the terms or provisions of this Agreement or by any other party in the
performance of any of the terms and provisions of this Agreement.
     9.10 Performance on Business Days. In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.
     9.11 Attorneys’ Fees. If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefore, which amounts shall be included in any judgment therein.
     9.12 Section and Other Headings. The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
     9.13 Time of Essence. Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

-17-



--------------------------------------------------------------------------------



 



     9.14 Nonliability of Trustees. THE DECLARATION OF TRUST ESTABLISHING THE
PURCHASER, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING PROPERTIES TRUST”
REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF THE PURCHASER SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE PURCHASER. ALL PERSONS
DEALING WITH THE PURCHASER, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE
PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.
[SIGNATURES ON FOLLOWING PAGES]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

            SELLER:
      LIFE TIME FITNESS, INC.,
a Minnesota corporation
      By:   /s/ Eric J. Buss         Eric J. Buss        Secretary   

            LTF REAL ESTATE COMPANY, INC.,
a Minnesota corporation
      By:   /s/ Eric J. Buss         Eric J. Buss        Secretary   

-19-



--------------------------------------------------------------------------------



 



         

            PURCHASER:         SENIOR HOUSING PROPERTIES TRUST,
a Maryland real estate investment trust
      By:   /s/ David J. Hegarty         David J. Hegarty        President     





--------------------------------------------------------------------------------



 



Exhibit A
The Properties
Alpharetta, Georgia
Property located at 855 North Point Parkway, Alpharetta, Georgia
Romeoville, Illinois
Property located at 1220 Lakeview Drive, Romeoville, Illinois
Allen, Texas
Property located at 971 State Highway 121, Allen, Texas
Omaha, Nebraska
Property located at 17007 Elm Plaza, Omaha, Nebraska

 



--------------------------------------------------------------------------------



 



Exhibits B-1 through B-4
Legal Descriptions of Properties
[See attached copies.]

-i-



--------------------------------------------------------------------------------



 



Exhibit B-1
Legal Description of Alpharetta, Georgia Property
All That Tract or Parcel of Land lying and being in Land Lot 1189 and 1260, 2nd
District, 2nd Section, the City of Alpharetta, Fulton County, Georgia, being
more particularly described as follows:
To Find The True Point of Beginning commence at the point of intersection of the
West right-of-way of North Point Parkway, having a varying right-of-way and a
chamfer to Tradewinds Parkway, and The True Point of Beginning. Thence,
southwesterly, along said chamfer, South 43 degrees 48 minutes 19 seconds West,
a distance of 30.77 feet to a point, said point being located on the North
right-of-way of Tradewinds Parkway, having a varying right-of-way; thence,
northwesterly, along said right-of-way, North 89 degrees 58 minutes 03 seconds
West, a distance of 27.96 feet to a point; thence, South 86 degrees 59 minutes
20 seconds West, a distance of 182.62 feet to a point; thence, along an arc of
curve to the right (which has a radius of 470.00 feet, a central angle of 28
degrees 31 minutes 50 seconds and a chord distance of 231.63 feet, along a
bearing of North 78 degrees 44 minutes 45 seconds West), an arc distance of
234.04 feet to a point; thence, North 64 degrees 28 minutes 50 seconds West, a
distance of 150.27 feet to a point; thence, along an arc of curve to the left
(which has a radius of 547.50 feet, a central angle of 13 degrees 21 minutes 28
seconds and a chord distance of 127.35 feet, along a bearing of North 71 degrees
09 minutes 34 seconds West), an arc distance of 127.64 feet to a point; thence,
North 77 degrees 50 minutes 18 seconds West, a distance of 55.22 feet to a
point, said point being the beginning of a chamfer; thence, leaving said
Tradewinds Parkway right-of-way, northwesterly, along said chamfer, North 34
degrees 40 minutes 03 seconds West, a distance of 29.17 feet to a point, said
point being the intersection of said chamfer and the Southeast right-of-way of
Morris Road, having a varying right-of-way; thence, northeasterly, along said
Morris Road right-of-way, along an arc of curve to the right (which has a radius
of 965.00 feet, a central angle of 17 degrees 49 minutes 56 seconds and a chord
distance of 299.13 feet, along a bearing of North 17 degrees 58 minutes 20
seconds East), an arc distance of 300.34 feet to a point; thence, along an arc
of curve to the right (which has a radius of 1,330.00 feet, a central angle of
14 degrees 47 minutes 15 seconds and a chord distance of 342.31 feet, along a
bearing of North 34 degrees 16 minutes 56 seconds East), an arc

-ii-



--------------------------------------------------------------------------------



 



distance of 343.26 feet to a point; thence, along an arc of curve to the right
(which has a radius of 930.00 feet, a central angle of 06 degrees 52 minutes 25
seconds and a chord distance of 111.50 feet, along a bearing of North 45 degrees
06 minutes 47 seconds East), an arc distance of 111.57 feet to a point; thence,
North 57 degrees 55 minutes 19 seconds East, a distance of 179.02 feet to a
point; thence, along an arc of curve to the right (which has a radius of 918.00
feet, a central angle of 01 degrees 21 minutes 59 seconds and a chord distance
of 21.89 feet, along a bearing of North 60 degrees 19 minutes 35 seconds East),
an arc distance of 21.89 feet to a point; thence, North 61 degrees 00 minutes 35
seconds East, a distance of 26.18 feet to a point, said point being the
beginning of a chamfer; thence, leaving said Morris Road right-of-way,
southeasterly, along said chamfer, South 73 degrees 59 minutes 25 seconds East,
a distance of 28.28 feet to an iron pin found, said iron pin being located on
the Northwest right-of-way of the Old Morris Road, having a 60 foot
right-of-way; thence, southeasterly, along said Old Morris Road right-of-way,
South 28 degrees 59 minutes 25 seconds East, a distance of 2.74 feet to a point;
thence, along an arc of curve to the right (which has a radius of 1,801.12 feet,
a central angle of 09 degrees 09 minutes 47 seconds and a chord distance of
287.74 feet, along a bearing of South 24 degrees 24 minutes 32 seconds East), an
arc distance of 288.05 feet to an iron pin found; thence, along an arc of curve
to the left (which has a radius of 252.11 feet, a central angle of 36 degrees 33
minutes 54 seconds and a chord distance of 158.17 feet, along a bearing of South
44 degrees 13 minutes 30 seconds East), an arc distance of 160.89 feet to an
iron pin found; thence, South 62 degrees 30 minutes 26 seconds East, a distance
of 20.00 feet to an iron pin found, said iron pin being located at the beginning
of a chamfer; thence, leaving said Old Morris Road right-of-way, southeasterly,
along said chamfer, South 41 degrees 24 minutes 56 seconds East, a distance of
20.00 feet to an iron pin found, said iron pin being located at the intersection
of said chamfer and the Northwest right-of-way of North Point Parkway, having a
varying right-of-way; thence, southwesterly, along said North Point Parkway
right-of-way, along an arc of curve to the left (which has a radius of 686.62
feet, a central angle of 27 degrees 10 minutes 46 seconds and a chord distance
of 322.67 feet, along a bearing of South 10 degrees 33 minutes 40 seconds West),
an arc distance of 325.71 feet to an iron pin set; thence, South 86 degrees 58
minutes 17 seconds West, a distance of 10.00 feet to an iron pin set; thence,
South 02 degrees 27 minutes 41 seconds East, a distance of 192.30 feet to a
point, and The True Point of Beginning.

-iii-



--------------------------------------------------------------------------------



 



Exhibit B-2
Legal Description of Romeoville, Illinois Property
Lot 1 in Final Plat of Resubdivision of Lot 3 in Windham Lakes 22nd
Resubdivision, being a Resubdivision in Windham Lakes Resubdivision No. 22,
being a Resubdivision of Lot 12 in Windham Lakes Resubdivision Number 3, a
Subdivision of part of the West Half of Section 29, Township 37 North, Range 10
East of the Third Principal Meridian, according to the Plat thereof recorded
April 17, 2001 as Document No. R2001-43185, in Will County, Illinois.

-iv-



--------------------------------------------------------------------------------



 



Exhibit B-3
Legal Description of Allen, Texas Property
Being 12.941 acre tract of land situated in the Francis Dosser Survey, Abstract
Number 280, Collin County, Texas, in the City of Allen, being a portion of the
tract of land described as Tract B in the deed to Blue Star Allen, L.P. recorded
in Volume 5638, Page 5196, Deed Records of Collin County, Texas, a portion of
the tract of land described as Tract A in the Deed to Blue Star Allen Land, L.P.
recorded in Volume 5638, Page 5127, Deed Records of Collin County, Texas, and
also being all of Lot 1, Block A, StarCreek Commercial an Addition to the City
of Allen as recorded in Cabinet Q, Page 511, Plat Records of Collin County,
Texas; said 12.941 acre tract of land being more particularly described as
follows:
Beginning at a 1/4 inch iron rod found in the easterly line of the tract of land
described in the Deed to Wines Family Irrevocable Trust recorded in Volume 2774,
Page 647, Deed Records of Collin County, Texas, near the approximate centerline
of County Road Number 150 (an undefined width right-of-way) for the
southwesterly corner of said Tract B; Thence with the easterly line of said
Wines Family Irrevocable Trust Tract and the approximate centerline of County
Road Number 150, North 00 degrees 30 minutes 41 seconds West at a distance of
258.24 feet passing a 1/2 inch iron rod with a cap stamped “DAA” found for the
common westerly corner of said Tract B and said Tract A, in all a total distance
of 671.18 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.”
set for corner; Thence departing the easterly line of said Wines Family
Irrevocable Trust Tract, North 64 degrees 36 minutes 21 seconds East a distance
of 644.45 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.”
set for corner; Thence South 80 degrees 23 minutes 39 seconds East a distance of
148.19 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence North 64 degrees 36 minutes 21 seconds East a distance of
60.02 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 25 degrees 23 minutes 39 seconds East a distance of
123.43 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 23 degrees 17 minutes 34 seconds East a distance of
150.00 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 25 degrees 23 minutes 39 seconds East a distance of
21.21 feet passing the common line of said Tract A and said Tract B, in all

-v-



--------------------------------------------------------------------------------



 



a total distance of 200.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 19 degrees 36 minutes 21
seconds West a distance of 35.36 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 64 degrees 36 minutes 21
seconds West a distance of 200.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 60 degrees 47 minutes 00
seconds West a distance of 150.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 64 degrees 36 minutes 21
seconds West a distance of 293.85 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for the point of curvature of a curve to the left
having a radius of 1,560.00 feet; Thence southwesterly along said curve through
a central angle of 13 degrees 43 minutes 09 seconds an arc distance of 373.53
feet with a chord bearing of South 57 degrees 44 minutes 47 seconds West and a
chord distance of 372.64 feet to a 5/8 inch iron rod with a cap stamped “Dunaway
Assoc, Inc.” set for corner in the northerly line of the tract of land described
in the Deed to Bryan Bush recorded in Volume 1598, Page 373, Deed Records of
Collin County, Texas, also being the southerly line of the aforementioned Tract
B; Thence with the common line of said Tract B and said Bush Tract, South 88
degrees 51 minutes 41 seconds West a distance of 70.51 feet to the point of
beginning; Containing a computed area of 12.941 acres (563,705 square feet) of
land.

-vi-



--------------------------------------------------------------------------------



 



Exhibit B-4
Legal Description of Omaha, Nebraska Property
Lot 2, Legacy Replat 12, a subdivision in Douglas County, Nebraska.

-vii-



--------------------------------------------------------------------------------



 



Exhibit C
Form of Surveyor’s Certificate
SURVEYOR’S CERTIFICATE

TO:    Senior Housing Properties Trust,
and its assignees or nominees
400 Centre Street
Newton, MA 02458

  RE:    Survey Entitled “________________________” dated _________ ___, 2008,
prepared by ____________

     The undersigned hereby certifies that the above-referenced survey was
prepared from an actual on-the-ground instrument survey of the subject premises;
that the same accurately shows the location of the boundaries of the subject
premises and the location of all streets, highways, alleys and public ways
crossing or abutting said premises; that the dimensions of the improvements and
the locations thereof with respect to the boundaries are accurately shown as the
same were situated on      (date)                ,                ; that there
are no encroachments by improvements appurtenant to adjoining premises upon the
subject premises, nor from the subject premises, unless shown thereon; that all
buildings and structures, if any, lie wholly within all applicable building
restriction lines as provided by the City of _________, if any, and do not
violate any restriction or other recorded agreements set forth in the title
insurance commitment for the subject premises dated ______ ___, ______, issued
to you by _________ Title Insurance Company, Commitment No. ____________ (the
“Title Commitment”); that all easements and rights of way which are appurtenant
to or burden the subject premises are: (i) referred to in the Title Commitment
or (ii) apparent from a visual inspection are delineated thereon, and are
located other than through the existing building shown hereon;
     The total number of striped parking spaces on the subject property is
______, including ______ designated handicap spaces
     Said described property is located within an area having a Zone Designation
_________ by the Federal Emergency Management Agency (FEMA), on Flood Insurance
Rate Map No. _______________, with a

-viii-



--------------------------------------------------------------------------------



 



date of identification of ____________, for Community No. ____________, in
_________ County, State of __________________ , which is the current Flood
Insurance Rate Map for the community in which said premises is situated. The
property [does/does not] lie in a flood hazard zone.
     The property [does/does not] lie within any area subject to regulation by
Federal, state or municipal authority as inland or coastal wetlands, beach,
estuary or the like.
     Access to and egress from the subject premises and the improvements and
structures thereon to _________ Street, a public way, are provided by the means
indicated thereon.
     Visible above ground evidence of municipal water, storm sewer facilities
and telephone, gas and electric services of public utilities are available in
the locations indicated thereon.
     The undersigned hereby certifies that the square footage of each parcel
delineated on the above-referenced survey is as set forth thereon, that all such
parcels are contiguous without any strips, gaps or gores existing between any of
said parcels, and that said parcels, when combined, form and create one complete
and uninterrupted parcel without any strips, gaps or gores.
     This map or plat and the survey on which it is based were made in
accordance with laws regulating surveying in the State of ____________, and with
the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,”
jointly established and adopted by ALTA and ACSM in 2005 and includes Items 1,
2, 3, 4, 6, 7(a)(b1)(c), 8, 9, 10, 11(a), 14 and 15 in Table A contained
therein. Pursuant to the Accuracy Standards as adopted by ALTA, NSPS, and ACSM
and in effect on the date of this certification, undersigned further certifies
that proper field procedures, instrumentation, and adequate survey personnel
were employed in order to achieve results comparable to those outlined in the
“Minimum Angle, Distance, and Closure Requirements for Survey Measurements Which
Control Land Boundaries for ALTA/ACSM Land Title Surveys.”
Dated: _________ ___, 2008

                      Registered Land Surveyor      #________________
[Surveyor’s Seal]     

-ix-